Citation Nr: 1707017	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

In a statement received in July 2013, the Veteran contended that his service connected disabilities affected his employability.  Thus, he has raised the issue of entitlement to a total disability rating based on individual unemployability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board has no jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in service and that his current back disability is related to the inservice injury.  The service treatment records show that in March 1997 he was seen with complaints of mid back pain for the past three months.  In May 1997, the Veteran noted that he had recurrent back pain.  Alternatively, the Veteran contends that his current back disability is due to or aggravated by his service connected residuals of fracture of the left tibia and fibula.  

A VA examination in March 2010 diagnosed degenerative disc disease with degenerative arthritic changes.  The examiner was unable to provide an opinion as to whether the back disability was related to the Veteran's service because the service treatment records were not of record at the time of the March 2010 examination.

A May 2013 VA examination diagnosed lumbar spondylosis.  The examiner stated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected left tibia and fibula fracture because "there is no statement in the medical record that documents a back condition while in service.  The Veteran states that he has disc bulges but I am unable to conclude that the condition is related to the left tib fib fracture."  It is unclear whether this examiner was familiar with the inservice back complaints shown in the service treatment records.

On a VA back examination in April 2016, the examiner diagnosed lumbosacral strain.  However, no opinion was provided with respect to the etiology of the current disability.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, another VA examination of the Veteran's back is necessary.

In a June 2013 rating decision, the RO, in pertinent part, granted service connection for hypertension and assigned an initial noncompensable evaluation.  The Veteran filed a notice of disagreement with respect to that issue in July 2013.  (See the VA Form 9 dated June 8, 2013).  No statement of the case (SOC) has been issued with respect to the Veteran's notice of disagreement.  Moreover, the RO has not acknowledged receipt of the notice of disagreement in the VA Central Office Locator System (VACOLS 3) so that the Board can be sure that the RO is presently working on getting an SOC to the Veteran.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issue of entitlement to an initial compensable evaluation for hypertension, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

2.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any low back disabilities found to be present.  The electronic claim file must be made available and reviewed by the examiner.  The examiner must specifically note the inservice back complaints of the Veteran.

For each low back disability found to be present, the examiner must state whether:

a) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service, and

b) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition was caused or aggravated by his service-connected residuals of left tibia and fibula fractures.  If aggravation is found, the examiner must determine the baseline level of such disability prior to aggravation. 

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




